DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 18, 2020 has been entered.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 12 – 20 directed to an invention non-elected without traverse.  Accordingly, claims 12 – 20 have been cancelled.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Michael Furmanek on February 10, 2021.

The application has been amended as follows: 

In claim 1, line 3, “along the central” has been deleted and replaced by --along a central--.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

The closest prior art of record fails to teach or suggest the recited gap-finishing tape for use in connection with drywall applications.  The independent claim identifies the uniquely distinct features of a tape that include a trim strip body constructed from metallic material having first and second surfaces extending along a central body axis; a hot melt adhesive extending along the central body axis and partially embedding the trim body into its first surface; and a backing paper at least partially secured to a second surface of the adhesive; wherein the entire first surface of the trim strip body is exposed and free of hot melt adhesive in order that a portion of the first surface of the trim strip body is configured to contact a surface of a drywall panel.  The closest prior art of record, Pieslak et al. (USPN 4,424,246), Colucci (USPGPub 2007/0254151 A1), and Dunham (USPN 6,223,486), disclose different tapes or patches, which either singularly or in combination, fail to anticipate or render obvious the above limitations.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patricia L Nordmeyer whose telephone number is (571)272-1496.  The examiner can normally be reached on 10am - 6:30pm EST, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Patricia L. Nordmeyer/
Primary Examiner
Art Unit 1788


/pln/
February 10, 2021